Citation Nr: 1401466	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-31 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for claimed heart damage due to VA cardiology procedures in 2005.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the RO.  

In July 2013, the Veteran testified from the RO at a videoconference hearing held before the undersigned Veterans Law Judge.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2013).

The VBMS and Virtual VA folders have been reviewed.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

In December 2008, the Veteran submitted a claim pursuant to 38 U.S.C.A. § 1151.  He asserted gross neglect due to a torn artery occurring during a cardiac catheterization on June 8, 2005.  He also asserted incompetence in the handling of his heart surgery, which resulted in loss of half of his heart.  

In July 2009, the RO denied benefits under 38 U.S.C.A. § 1151 for damage to the heart.  The Veteran disagreed with the decision and perfected this appeal.

At the recent videoconference hearing, the Veteran described the various cardiology procedures that he underwent at the VA Medical Center in 2005.  He testified that one of the doctors went into the wrong quadrant of his heart and when he yanked the "thing" out, it really hurt.  He felt that the first doctor who treated him did not do it correctly and tore the artery in his heart.  He further asserts that the doctor welded his heart to his esophagus and that part of his heart is dead where they ripped the artery.

A review of the VA records shows that the Veteran underwent a cardiac catheterization on June 8, 2005 when a stent was inserted.  He continued with chest pain and, on June 9, 2005, underwent cardiac catheterization when another stent was inserted.  He then underwent a third catheterization which revealed a dissection involving the left main coronary artery and circumflex.  At that time, he experienced chest pain in the cath lab and developed significant ST depression and T-wave inversions.  

The Veteran was placed in the intensive care unit for approximately 5 days until his Plavix washed out and, on June 14, 2005, underwent a three vessel coronary artery bypass graft.  

In July 2005, the Veteran was readmitted with chest pain.  Cardiology was consulted and cardiac catheterization done on July 20, 2005 showed occlusion of the proximal LAD stent and SVG-OM graft without change in the ostial left circumflex/left main dissection and with patent LIMA and SVG-diag grafts.  Cardiology felt the risk of additional stents outweighed the benefits, and medical management was advised.

The Veteran was discharged on July 27, 2005, but readmitted approximately 3 days later with continued complaints of chest pain.  An August 9, 2005 internal medicine note indicates that the physician explained the results of adenosine thallium scan to the patient and that test results suggested he would not benefit from a revascularization procedure.  The Veteran became upset and stated "that all of his problems began when he suffered a coronary artery dissection as a complication of cardiac catheterization."  

An August 10, 2005 cardiology consult indicates that the symptoms the Veteran was experiencing were extremely unlikely to be relieved with further intervention and cardiology concurred with the plan for medical management to provide pain relief.

A VA medical opinion was obtained in July 2009.  The examiner indicated that there were no complications from his surgeries according to notes in June, July, and August 2005.  The examiner also stated that there was no evidence that a vein was severed causing further heart damage and that there was no lack of care or negligence found.  

On review, the Board finds that additional development is needed.  See 38 C.F.R. § 3.159.  

First, although VA records indicate that the Veteran provided informed consent, the actual consent forms, to include any signed by the Veteran, are not of record.  On remand, all documents pertaining to informed consent for the cardiology procedures performed from June to August 2005 should be obtained.  See 38 C.F.R. §§ 3.361(d)(1)(ii), 17.32 (2013).  

Second, while the July 2009 medical opinion indicated that there was no evidence of a vein being severed, it did not specifically address the significance of the dissection of the circumflex artery, which was noted to be a "complication" in various records and appeared to be the basis of the Veteran's claim.  Further, the examiner did not address all of the relevant questions in an § 1151 claim (i.e., causation and fault), see 38 C.F.R. § 3.361, nor did he provide adequate rationale for his opinion.  Further medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to contact the Dallas VA Medical Center and to obtain copies of the VA Standard Form 522 or other documentation showing informed consent for any cardiology procedures in June, July and August 2005 (to include cardiac catheterizations and bypass surgery).  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

2.  Thereafter, the RO should arrange for a review of the claims folder by a cardiologist at VA other than at the involved medical facility.  The examiner is requested to determine whether it is at least as likely as not that the Veteran has additional disability due to the cardiology procedures performed from June to August 2005 and if so, whether such disability was caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in rendering treatment; or was an event that was not reasonably foreseeable. 

The examiner is specifically asked to respond to the following: (a) State whether the June to August 2005 cardiology procedures, to include cardiac catheterizations and bypass surgery, resulted in additional disability (actual causation)?  

In making this determination, the examiner is requested to compare the Veteran's condition before the beginning of medical or surgical treatment to the Veteran's condition after the treatment was stopped.  

The examiner is also requested to discuss the Veteran's contention that an artery was severed during the initial cardiac catheterization and discuss the significance, if any, of the coronary artery dissection.  

(b) If the VA medical or surgical treatment caused additional disability, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider; or, did VA furnish the medical or surgical treatment without the Veteran's informed consent?

(c) Was the proximate cause of any additional disability an event  that was not reasonably foreseeable?  In making this determination, the examiner should discuss whether any additional disability caused by the June to August 2005 cardiology procedures was considered by a reasonable healthcare provider to be an ordinary risk of the treatment rendered by VA and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  

A complete rationale should be provided for any opinion offered.  

3.  The RO must review the examination report to ensure that it is in complete compliance with the Remand directives.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO must readjudicate the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional heart damage due to VA cardiology procedures in 2005.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


